DISMISS and Opinion Filed December 30, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01510-CR
                                        No. 05-19-01512-CR
                                        No. 05-19-01542-CR
                                        No. 05-19-01543-CR
                               IN RE JOSEPH KELLY DINGLER

                 Original Proceeding from the 439th Judicial District Court
                                 Rockwall County, Texas
             Trial Court Cause Nos. 2-19-0859, 2-19-0860, 2-19-0763 & 2-19-0764

                              MEMORANDUM OPINION
                    Before Justices Osborne, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Pedersen, III
       Joseph Kelly Dingler filed original applications for writ of habeas corpus in this Court
challenging his confinement and the trial court’s jurisdiction and asking for his immediate release
and the return of all his personal property. We do not have jurisdiction to consider an original
application for writ of habeas corpus filed in a criminal proceeding. See TEX. CODE CRIM. PROC.
ANN. art. 11.05; TEX. GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex.
App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam); see also Ortiz v. State, 299
S.W.3d 930, 932 (Tex. App.—Amarillo 2009, orig. proceeding) (court of appeals does not have
original habeas jurisdiction of bail issues).
       Accordingly, we dismiss these appeals for want of jurisdiction.




                                                   /Bill Pedersen, III/
Do Not Publish                                     BILL PEDERSEN. III
TEX. R. APP. P. 47.2(b)                            JUSTICE
191510F.U05